--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]


February 25, 2019

VIA EMAIL AND HAND DELIVERED COURIER

WITHOUT PREJUDICE
CONFIDENTIAL

David Colo
[Address omitted]

Dear David:

This letter will confirm our discussion today in which you were advised that
SunOpta Inc. ("SunOpta") has decided to terminate your employment. The effective
date of the termination of your employment is February 26, 2019 (the
"Termination Date") and this letter will be your written notice of termination.

Effective as of the Termination Date, this letter will terminate any employment
you have with any parent, subsidiary, affiliate, predecessor or successor of
SunOpta. Other than as expressly set out herein, this letter will also terminate
any obligations owed to you by SunOpta pursuant to any agreement, specifically
including the Executive Employment Agreement between you and SunOpta made as of
February 2, 2017 (the "Employment Agreement"). Capitalized terms not defined in
this letter have the meanings ascribed in the Employment Agreement.

You will, of course, receive all base salary earned by you through the
Termination Date and payment for any accrued and unused paid time off ("PTO")
owed to you, which amounts are set forth in Schedule "A" hereto. To the extent
not otherwise specifically continued pursuant to this letter, all payments,
benefits, perquisites or other entitlements of any type will end on Termination
Date.

1. Severance and Other Payments     In accordance with the requirements of the
Employment Agreement, SunOpta will provide you with the payments and
entitlements d escribed in Schedule "A", all subject to the terms and conditions
set out in this letter (including, with respect to payments and entitlements set
forth on Schedule A other than those d escribed u n d er “Base Salary and Paid
Time Off as of the Termination Date” and “Expense Reimbursement”, delivery by
you of a Release in the form attached as Schedule "B" hereto, and confirmation
of your acceptance of these terms and conditions evidenced by you signing the
Acceptance at the end of this letter); once signed by you, this letter,
including Schedule "A" and Schedule "B" hereto, shall also be referred to as
"this agreement".


--------------------------------------------------------------------------------

- 2 -

2. No Other Payments     The payments, benefits and other entitlements set out
in this letter shall constitute your complete entitlement and SunOpta's complete
obligations to you whatsoever, including with respect to the cessation of your
employment, whether at common law, statute or contract. For greater certainty,
you confirm that, other than the payments and entitlements set out in paragraph
1above and Schedule "A" hereto, you have no further payment (including any bonus
payments), benefits, perquisites, allowances or entitlements earned or owing to
you from SunOpta pursuant to any employment or any other agreement whatsoever
(specifically including the Employment Agreement), all of which shall cease on
the Termination Date without further obligation to you from SunOpta.


3.

Your Continuing Obligations

      (a)

Employment Agreement: Notwithstanding the cessation of your employment and in
consideration of the p ayments and b enefits set o u t in this agreement, you
represent and warrant that you have abided by all of the obligations set out in
the Employment Agreement and you confirm and agree that, the provisions of the
Employment Agreement relating to Confidentiality, Non-Competition and Non-
Solicitation shall survive the cessation of your employment and the termination
of the Employment Agreement and shall be enforceable in accordance with their
terms.

      (b)

Resignation o f All Other Positions: Upon the Termination Date, you h ereby
confirm your resignation from all positions held by you as a director, officer
or other fiduciary of the Company, including any and all affiliates.

      (c)

Return of Property: You are required to return immediately to SunOpta all of the
property of SunOpta in your possession or in the possession of your family or
agents including, without limitation, wireless devices and accessories, computer
and office equipment, keys, passes, credit cards, customer lists, sales
materials, manuals, computer information, software and codes, files and all
documentation (and all copies thereof) d ealing with the finances, operations
and activities o f SunOpta, its customers, employees, partners, investors or
suppliers.

      (d)

Release: You will execute and return the Release attached as Schedule "B"
hereto, the terms o f which are incorporated h erein and the d elivery of which
is a condition of any payment to you by SunOpta other than for all base salary
earned by you through the Termination Date and payment for any accrued and
unused PTO and reimbursement of properly incurred unreimbursed business
expenses.

      (e)

Cooperation: During the 12 -month period following the Termination Date, at
SunOpta's request, you agree to cooperate reasonably with SunOpta and its legal
advisors in connection with (i) any business matters in which you were involved
or (ii) any existing or potential claims, investigations, administrative
proceedings, lawsuits and other legal and business matters which arose d uring
your employment or involving SunOpta with respect to which you have knowledge of
the underlying facts.


--------------------------------------------------------------------------------

- 3 -

4.

General

      (a)

Entire Agreement: This agreement constitutes the entire agreement between you
and SunOpta with reference to any of the matters herein provided or with
reference to your engagement, any employment or office with SunOpta or the
cessation thereof. All promises, representations, collateral agreements, offers
and understandings n o t expressly incorporated in this agreement are h ereby
superseded and have no further effect. For certainty, this agreement replaces
and supersedes any obligation owed to you by SunOpta pursuant to the Employment
Agreement.

      (b)

Full Understanding: By signing this agreement, you confirm that: (i) you have
had an adequate opportunity to read and consider the terms set out herein,
including the Release, and that you fully understand them and their
consequences; (ii) you have been advised to consult with legal counsel of your
choosing and that you have obtained such legal or other advice as you have
considered advisable; and (iii) you are signing voluntarily, without coercion,
and without reliance on any representation, express or implied, by SunOpta, or
by any director, officer, shareholder, employee or other representative of
SunOpta; and (iv) this agreement and any payment referred to herein is not an
admission of liability on SunOpta's part.

      (c)

Taxes: All payments referred to in this agreement will be less applicable
withholdings and deductions (if any) and you shall be responsible for all tax
liability resulting from your receipt of the payment and benefits referred to in
this letter, except to the extent that SunOpta h as withheld funds for
remittance to statutory authorities.

      (d)

Severability: You hereby agree that each p rovision and the subparts of each
provision of this agreement shall be treated as separate and independent
clauses, and the u n enforceability o f any o n e clause shall in n o way impair
the enforceability o f any of the o ther p rovisions o f this agreement (which
shall continue to be enforceable).

      (e)

Governing Law: This agreement, for all p u rposes, shall be construed in
accordance with the laws of the state of Minnesota without regard to conflicts
of law principles. Any action or proceeding by either of the parties to enforce
this agreement shall be brought only in a state or federal court located in the
state of Minnesota. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

***

--------------------------------------------------------------------------------

- 4 -

Your acceptance of the terms and conditions of this letter may be signified by
signing and returning a duplicate of this letter, where indicated, together with
the Release attached as Schedule "B" hereto. We would appreciate hearing from
you by no later than twenty-one (21) days from the date of this letter.

We wish you well in your future endeavors. Sincerely,

SUNOPTA INC.

[exhibit10-1x4x1.jpg]


Jill Barnett
General Counsel & Corporate Secretary

ACCEPTANCE:

I hereby acknowledge receipt of this letter, and hereby accept and agree to be
bound by the terms and conditions set out in this letter together with the
enclosed Release.

/s/ David J. Colo   3/5/19 David Colo   Date


--------------------------------------------------------------------------------

     SCHEDULE "A"
Severance and Other Entitlements

Note: All amounts are in U.S. Dollars and are subject to applicable withholdings
and deductions.

  Employment Agreement Entitlement Base Salary and Paid Time Off as of
Termination Date: Pro-rated portion of base salary (at $650,000 per year) from
last pay period until the Termination Date is $17,500 (for 7 days). Accrued and
unused PTO owed to you (based on 40 hours carryover in 2018 and 38.46 unused PTO
hours for 2019) is $24,518.75.
Severance Payment:



You are entitled to receive a severance payment of $1,050,000 in  accordance
with the terms of your Employment Agreement, which includes the sum of (i) one
and a half (1.5) times your base salary ($975,000), and (ii) $75,000 in
satisfaction of any amounts payable pursuant to Section 5.3(c) of the Employment
Agreement (the "Severance Payment"). The Severance Payment will be payable to
you within 60 days from the Termination Date.

Special RSUs:
All unvested Special RSUs shall immediately vest on the Termination Date and be
settled in accordance with the terms of the applicable Special Award Agreement.
Special Options and
Special PSUs: All Special Options and Special PSUs which have not vested as of
the Termination Date in accordance with your Employment Agreement will
immediately be forfeited and cancelled effective as of the Termination Date. You
will not be entitled to any payment in lieu of such forfeited and cancelled
Special Options or Special PSUs. Expense
Reimbursement: You will be reimbursed for any properly incurred but unreimbursed
business expenses through the Termination Date.


--------------------------------------------------------------------------------

SCHEDULE "B"
Release

FROM: David Colo     TO: SunOpta Inc., its affiliates, subsidiaries, parents and
related organizations and their respective partners, directors, officers,
shareholders, employees and agents (collectively "SunOpta")


1.

Full and Final Release. In consideration of the terms of the letter from SunOpta
Inc. to me, David Colo, dated February 25, 2019 (the "Letter Agreement"), which
terms are deemed to b e and are accepted by me in full and final satisfaction o
f the Executive Employment Agreement between SunOpta and me, David Colo, made on
February 2, 2017 (the receipt and sufficiency of which consideration are hereby
acknowledged) and except for SunOpta's o b ligations referred to in the Letter
Agreement, I, David Colo, personally and for my h eirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges SunOpta and its affiliates, as well as their respective successors,
assigns, o fficers, owners, d irectors, agents, representatives, attorneys, and
employees (all of whom are referred to throughout this Release as the “Released
Parties”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the date I sign this Release.
Specifically included in this waiver and release are, among other things, any
and all claims of alleged employment discrimination and retaliation prohibited
by Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, including the amendments provided
by the Older Workers Benefits Protection Act, or any other federal, state or
local statute, rule, ordinance, or regulation, as well as any claims under
common law for tort, contract, or wrongful discharge.

    2.

Compliance with Older Worker Benefit Protection Act. This Release is subject to
the Older Workers Benefit Protection Act (“OWBPA”), which provides that I cannot
waive a right or claim under the Age Discrimination in Employment Act (the
“ADEA”) unless the waiver is knowing and voluntary. I acknowledge and agree that
I have executed this Release v o luntarily and with full k n o wledge of its
consequences. I acknowledge and agree that: (a) this Release is written in
language I understand; (b) this Release applies to any rights I may have under
the ADEA; (c) this Release does not apply to any rights or claims I may have
under the ADEA which arise after the date I execute this Agreement; (d) I am
advised to consult with an attorney before signing this Release; (e) SunOpta is
giving me a period of twenty-one (21) days to consider this Release. I may
accept and sign this Release before the expiration of the twenty-one (21) day
period, but I am not required to do so by SunOpta; (f) for a period of fifteen
(15) days following the signing of this Release, I may revoke the waiver of the
ADEA claims in this Release by personally delivering o r by mailing (postmarked
within fifteen d ays after I sign this release) written notice of revocation to
SunOpta; (g) this Release shall become effective on the sixteenth day after I
sign it, and any revocation shall apply only to ADEA claims. Except as to the
ADEA claims, this Release will remain in full force and effect.


--------------------------------------------------------------------------------


3.

Exceptions to the Release. The above release does not waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date I sign this
Release, (iii) that may arise after I sign this Release, and (iv) which cannot
be released by private agreement. I understand that nothing in this Release (a)
prevents me from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the EEOC, the National Labor Relations
Board, the Securities and Exchange Commission, or any other federal, state o r
local agency charged with the enforcement o f any laws, including p roviding
documents o r other information, or (b) p revents me from exercising my rights u
n d er Section 7 of the NLRA to engage in protected, concerted activity with
other employees, although by signing this Release, I am waiving my right to
recover any individual relief (including any backpay, frontpay, reinstatement or
other legal or equitable relief) in any charge, complaint, or lawsuit or other
proceeding brought by me or a third party on my behalf, except for any right I
may have to receive a payment from a government agency (and not SunOpta) for
information provided to the government agency.

SIGNED this 5thday of March, 2019.

/s/ David J. Colo                                         David Colo


--------------------------------------------------------------------------------